. Case 1:20-cr-00121-NONE-SKO Document 18 Filed 07/31/20 Page 1 of 3,
AG 199A (Rev. 12/11- EDCA {Fresno]) Order Setting Conditions of Release agelof 3 _—~ Pages

 

UNITED STATES DISTRICT COUR T= ; E
for the hoe

Eastern District of California JUL 31 2020

CLERK, U.S, DISTRICT CouRT

 

 

. EASTERN DIS
UNITED STATES OF AMERICA, ) ay TRI Toren
GEPUTY CLERA
Vv. )
) CaseNo. _1:20-MJ-00076 SKO
JOSE J. GARCIA HERRERA, )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

 

 

 

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, CA 93721
Place
on August 6, 2020, at 2:00 PM before Magistrate Judge Sheila K. Oberto

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

DEFENDANT’S RELEASE IS DELAYED UNTIL THE FIRST WORKING DAY FOLLOWING THE
POSTING OF THE CASH BOND

 

 

 

 
 

«Case 1:20-cr-00121-NONE-SKO Document 18 Filed 07/31/20 Page 2 of 3

 

a
AQ 199B. (Rev. 09/08- EDCA [Fresno])-Additional Conditions of Release (General), Page| 2 | of [3] Pages
GARCIA HERRERA, Jose

Doe. No, 1:20-MJ-00076-SKO-002

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one.of the above methods will.not by. itself reasonably assure the-appearance of the defendant and the-safety. of other

persons -and the community, itis FURTHER ORDERED that the release of the defendant is subject fo thé:conditions marked below::

a

(6)

The defendant is placed in'the custody. of:

Name-of person or organization Efren-Garcia

who agrees (a) to supervise the defendant in accordance with all conditions.of-release, (b) to-.use every effort to-assure the appearance of the
defendant at‘all’scheduléd court proceedings, and (c) to notify the-court immediately in the-event the defendant violates any conditions of

release‘or disappears.

H BS88 Ne AS

ic3 |

&

   

Pe, Ebene 7/01

SIGNED: _§

‘The defendant .must:.

(a) report:on.a regular basis:to the-following agency:
Pretrial Services and comply. witlr their rules arid régulations;

(b) report as‘directed tothe Pretrial Services Agency on the first.woiking.day followitig your reléasé'from custody;

(c) reside with your brother, Efren Garcia, and ‘not move or be absent fiom tliis residence for more-than 24 hrs, without prior
approval'of PSO; travel restricted:to. Eastern District of California, unless otherwise approved in advatice by PSO;

(d) -réport any-contact wi th lawsenforcement to: your PSO-within 24 hours;

 

“(e). cooperate in the.collection of a DNA saniple;

(f) maintain or actively:seek employment, and provide. proof thereof to-the:PSO, upon request;

(g) lot possess, have.in:your-residence, or have access toa firearny/ainmun ition, destractive device,-or other dangerous weapon,
additionally, you mist:provide written proof ofdivestment of-all:firearms/ammunition, currently-uiider your-control;

(h) submit to drug and/or‘alcotiol testing as approved'by the PSO. You nust:pay. all or part of the costs. of the testing:services
based:upon your ability to pay,.as determined'by thie PSO; ,

(i) refiain from excessive use of alcohol, or any.use of anarcotic drug: or other controlled substance without a'prescription by a

licensed medical:practitioner; and you must notify Pretrial Services: inimediately of arty. prescribed medication(s). However,
medical marijuana, prescribed and/or reconimended, : may not‘be used;

(j) _ participate in a progran-of medical or psychiatric treatment including treatment for drug or alcohiol'dependency, as approved
by the PSO; you must pay-all or part of the cdsté-of the ¢oinseling services based.upon your ‘ability to pay, as:determined.by
the PSO;

(k) _ file a.declaration.of lost passport with. the Clerk, US, District Court, within;30 days of your release. ‘You must not apply for
or-obtain a passport or any other travel documerits-during the pendency. of this’case;:

() — execute.a bond or-art-agreement to forfeit-upon failing to appear-or failure to-abide by any of the conditions of release, the
following sum of money-or designated propeity: A $132,000 bond cOnsistitig oft’ The-title to the:defendant’s 2014 Dodge:
pick-up truck (approximate value of $17,000):to be posted within 30:days of your release from custody;'$15;,000 in cash; and,
a$100,000unsecured appearance bond co-signed-by the:defendant’s daughter, Jacklyn Garcia‘and, his niece's husband, Jorge
Rodriguez;

(tm) following your release from custody, you must complete a: 14-day quarantine period at your brothei"s residence. During this
14-day ‘quarantine period, you. must remain inside:your residence at all times except for medical:needs preapproved by the
PSO.. You must comply with any:and ‘all-teleptionic and virtual (video): reporting instructions. given to you by. the Pretrial
Services office;

(n)  following:the 14-day: quarantine. period, you must-attempt-to obtain'a COVID-19 test with a medical provider at.a location

approved by the-PSO, arid you'muist report: the results of: your EOVID=19. test to Pretrial Services'immediately-upon receipt;
(0) upon-completion of the 14-day quarantine, period and after you have submitted a negative COVID-19 test:result to. Pretrial

Services, you must participate in the following location: monitoring program component and:abide by all the requirements of
the program, which will include having a location monitoring unit installed iri,your residence atida radio fréquency transmitter

device attached:to your person, You must coniiply with all instructions for the:use-and operation of said devices as given: to
you by the-Pretrial Services Agericy:and employees of the monitoring company. You must pay all or part-of the costs of the
program based upon your ability to pay, .as determined by the PSO; HOME DETENTION: You must remain inside your
residence at all tities except. for. ernploymenty,.education; religious services; medical, substance, abuse, or méntal health
‘treatment; attorney:-visits; <court appearances; :court ordered obligatioris; or other ‘essential ‘activities, pre-approved by the
pretrial services-officer. Essential activities inclisde/haireuts; DMV appointinents, banking needs, oréther.activities that cannot
be-completed by another person-on your behalf; and,

USMS SPECIAL INSTRUCTIONS:

(p). ‘have-your release‘on bond-delayed until the first-working:day following the posting of the bond package.

 
 

 

 

a “»Case 1:20-cr-00121-NONE-SKO Document 18 Filed 07/31/20 Page 3 of 3
“AO 199C (Rev. 09/08- EDCA [Fresno|) Advice of Penalties Page of Pages

ADVICE OF PENALTIES AND SANCTIONS:

 

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that | am the defendant in this case and that | am aware of the conditions of release. 1 promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. | am aware of the penalties and sanctions

set forth above.

Defendant's Signature

Directions to the United States Marshal

( mathe defendant is ORDERED released after processing.
Date: 4[31f20z0 St

Judicial Officer's Si

  

Eres Grea, i Magishot Tee

DISTRIBUTION: COURT DEFENDANT = PRETRIAL SERVICE = U.S. ATTORNEY — U.S. MARSHAL

 

 
